DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of Shea et al. (USPN 10,755,431). Although the claims at issue are not identical, they are not patentably distinct from each other.
	For example, regarding claim 1, Shea discloses:
receiving an indication that a physical object is within a field of view of a sensor of an electronic computing device (see Shea claim 1, “receiving an indication that the physical object is within a field of view of a sensor of the electronic computing device”);
detecting that a surface of the physical object is substantially parallel to the sensor of the electronic computing device (see Shea claim 1, “detecting that a bottom surface of the physical object is substantially parallel to the sensor of the electronic computing device”);
identifying, via the sensor, a depth of the physical object from the sensor of the electronic computing device, wherein the depth of the physical object from the sensor is determined according to an average depth of the surface of the physical object (see Shea claim 1, “identifying, via the sensor, a depth of the physical object from the sensor of the electronic computing device, wherein the depth of the physical object from the sensor is determined according to an average depth of the bottom surface of the physical object”);
determining, via the electronic computing device, an image of the physical object, wherein the image has an outline defining a boundary of the physical object (see Shea claim 1, “determining, via the electronic computing device, an image of the physical object, wherein the image has an outline defining an outer boundary of the physical object”);
determining from the boundary of the physical object, a first end and a second end of the physical object (see Shea claim 1, “determining from the outer boundary of the physical object, a first end and a second end of the physical object”);
retrieving a pixel ratio corresponding to the electronic computing device (see Shea claim 1, “retrieving a pixel ratio corresponding to the electronic computing device”);
determining a pixel length between the first end and the second end of the physical object (see Shea claim 1, “determining a pixel length between the first end and the second end of the physical object”); and
based on the depth, the pixel ratio, and the pixel length, calculating a physical length of the physical object (see Shea claim 1, “based on the depth, the pixel ratio, and the pixel length, calculating a physical length of the physical object”).
	Subject matter recited in claims 2-18 can also be found in Shea claims 2-18.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of Shea et al. (USPN 11,386,569), hereinafter, referenced as Shea2. Although the claims at issue are not identical, they are not patentably distinct from each other.
For example, regarding claim 1, Shea2 discloses:
receiving an indication that a physical object is within a field of view of a sensor of an electronic computing device (see Shea2 claim 1, “receiving an indication that the physical object is within a field of view of a sensor of the electronic computing device”);
detecting that a surface of the physical object is substantially parallel to the sensor of the electronic computing device (see Shea2 claim 4, “detecting that a bottom surface of the physical object is substantially parallel to the sensor of the electronic computing device”);
identifying, via the sensor, a depth of the physical object from the sensor of the electronic computing device, wherein the depth of the physical object from the sensor is determined according to an average depth of the surface of the physical object (see Shea2 claim 1, “identifying, via the sensor, a depth of the physical object from the sensor of the electronic computing device”, and Shea2 claim 5, “wherein the depth of the physical object from the sensor is determined according to an average depth of the bottom surface of the physical object”);
determining, via the electronic computing device, an image of the physical object, wherein the image has an outline defining a boundary of the physical object (see Shea2 claim 1, “determining, via the electronic computing device, an image of the physical object, wherein the image has an outline defining an outer boundary of the physical object”);
determining from the boundary of the physical object, a first end and a second end of the physical object (see Shea2 claim 1, “determining from the outer boundary of the physical object, a first end and a second end of the physical object”);
retrieving a pixel ratio corresponding to the electronic computing device (see Shea2 claim 1, “retrieving a pixel ratio corresponding to the electronic computing device”);
determining a pixel length between the first end and the second end of the physical object (see Shea2 claim 1, “determining a pixel length between the first end and the second end of the physical object”); and
based on the depth, the pixel ratio, and the pixel length, calculating a physical length of the physical object (see Shea2 claim 1, “based on the depth, the pixel ratio, and the pixel length, calculating a physical length of the physical object”).
	Subject matter recited in claims 2-18 can also be found in Shea2 claims 2-22.



Allowable Subject Matter
Claims 1-18 are rejected on the ground of nonstatutory double patenting, and would be allowable upon approval of a timely filed Terminal Disclaimer. The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, Rafii et al. (USPAPN 2017/0272728) discloses:
identifying, via the sensor, a depth of the physical object from the sensor of the electronic computing device (see para [47] and [133], a depth camera capturing depth images of a foot, wherein each pixel of a depth image identifies end encodes depth);
determining, via the electronic computing device, an image of the physical object, wherein the image has an outline defining an outer boundary of the physical object (see para [66], [110], [133], and [138]-[141], determining, via a computer, projections of a 3D model of the foot, wherein the projections have a silhouette of the foot);
determining from the outer boundary of the physical object, a first end and a second end of the physical object (see para [73] and [138], determining a heel and a toe from the silhouette);
calculating a physical length of the physical object (see para [73] and [138], calculating a length of the foot based on the heel and toe).
Husheer (USPAPN 2018/0240238) discloses receiving an indication that the physical object is within a field of view of a sensor of the electronic computing device (see para [27], [28], [49], and [79], triggering a depth camera upon recognizing that a foot is present in a field of view of the depth camera, wherein the recognition is via a trained algorithm that compares the foot to previously captured feet).
Goonetilleke et al. (USPAPN 2009/0051683) discloses: retrieving a pixel ratio corresponding to the electronic computing device; determining a pixel length between the first end and the second end of the physical object; and based on the depth, the pixel ratio, and the pixel length, calculating a physical length of the physical object (see para [39] and [40], calculating a length of a foot by retrieving a known pixel to real-length scale, determining a pixel length, and converting the pixel length to the real-length scale further utilizing depth).
However, Rafii, Husheer, and Goonetilleke do not disclose: detecting that a surface of the physical object is substantially parallel to the sensor of the electronic computing device; wherein the depth of the physical object from the sensor is determined according to an average depth of the surface of the physical object. Similar reasons apply to claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668